Citation Nr: 1425697	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbosacral spine disability prior to November 15, 2011, and in excess of 40 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1994 to June 1998.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In his July 2011 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  In September 2011, he requested a videoconference hearing instead.  A December 2013 videoconference hearing was postponed, and he failed to appear for the hearing scheduled in May 2014.  His hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).

As a preliminary matter, the Board notes a March 2012 rating decision increased the rating of the Veteran's service-connected lumbosacral spine disability (low back disability) to 40 percent, effective November 15, 2011; granted service connection for a bladder impairment, urinary frequency, sciatic nerve involvement of the right lower extremity, and erectile dysfunction secondary to the service-connected low back disability; and granted special monthly compensation (SMC) based on loss of use of creative organ.  In an April 2012 notice of disagreement, the Veteran asserted he was entitled to an earlier effective date for the grant of these benefits.  A February 2013 supplemental statement of the case (SSOC) denied entitlement to an earlier effective date for service connection of his urinary frequency, erectile dysfunction and SMC.  A March 2013 (date of notice) rating decision granted service connection for left lower extremity nerve root compression secondary to his low back disability and entitlement to an earlier effective date for service connection of his right lower extremity sciatica, effective February 3, 2009.  An April 2013 SSOC denied entitlement to an earlier effective date for the assignment of a 40 percent rating for his low back disability.  He did not perfect an appeal of these denials by filing a timely substantive appeal.  38 C.F.R. § 20.202.  Accordingly, the Board will not address the issue of entitlement to earlier effective dates, but notes, in any event, that the total picture of the Veteran's low back disability will be discussed herein. 



FINDINGS OF FACT

1. Prior to November 15, 2011, the Veteran's lumbosacral spine was capable of forward flexion to at least 60 degrees even upon consideration of painful motion; his combined range of motion was at least 120 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, and no prescribed bed rest.

2. From November 15, 2011, the Veteran's low back disability has not been shown to be manifested by ankylosis of the lumbosacral spine; the record does not show he has been prescribed bed rest, including in the 12 months prior to that date.  

3. From February 23, 2010, the left lower extremity neurological manifestations of the Veteran's service-connected low back disability have been manifested by impairment consistent with mild incomplete paralysis of the sciatic nerve.
 
4. From February 23, 2010, to November 15, 2011, the right lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by impairment consistent with mild incomplete paralysis of the sciatic nerve.

5. From November 15, 2011, right lower extremity neurological manifestations of the Veteran's service-connected low back disability have been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

6. From November 15, 2011, the Veteran's urinary frequency associated with the service-connected low back disability has not been shown to occur at daytime intervals of less than one hour or require the Veteran to awaken five or more times per night.   

7. From November 15, 2011, the Veteran's erectile dysfunction has been manifested by difficulty in achieving erections, but without any deformity. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a lumbosacral disability were not met prior to November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2. The criteria for a rating in excess of 40 percent for a lumbosacral disability have not been met from November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5237, 5243 (2013).

3. The criteria for an evaluation of 10 percent, but no higher, for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the service-connected low back disability have been met from February 23, 2010.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2013).

4. The criteria for an evaluation of 10 percent, but no higher, for mild incomplete paralysis of the sciatic nerve, right lower extremity, associated with the service-connected low back disability have been met from February 23, 2010, to November 15, 2011.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8620 (2013).

5. The criteria for a rating in excess of 20 percent for right lower extremity neurological manifestations associated with the service-connected low back disability have not been met from November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8620 (2013).

6. The criteria for a rating in excess of 20 percent for bladder impairment, urinary frequency, associated with the service-connected low back disability have not been met from November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, Code 7517 (2013).

7. The criteria for a compensable rating for erectile dysfunction associated with the service-connected low back disability have not been met from November 15, 2011. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115b, Code 7522 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations that set forth the necessary criteria for the benefits currently sought.  In a January 2010 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected low back disability, then diagnosed as chronic lumbosacral strain.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The January 2010 letter complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and private treatment records have been secured.  In connection with this claim, VA spine examinations were performed in February 2010 and November 2011.  In a May 2014 appellant's brief (found in Virtual VA), the Veteran's representative implied the examinations were inadequate because the examiner, who performed both examinations, did not "acknowledge flare ups that are productive of additional functional loss."  Furthermore, the Veteran asserted in various statements that the examiner indicated the Veteran did not experience certain symptoms even though the Veteran reported otherwise.  As will be discussed below, the Board finds such assertions without merit.  The examiner obtained a reported history from the Veteran and conducted thorough examinations, noting the Veteran's reported flare-ups and resulting functional impairments.  He also listed the symptoms the Veteran reported experiencing during each examination.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Legal Criteria, Factual Background, and Analysis

The Veteran seeks an increased disability rating for his service-connected lumbosacral spine disability (low back disability).  

The RO has rated the Veteran's service-connected low back disability under the provisions of Diagnostic Codes 5237 and 5243 during the period on appeal.  Prior to November 15, 2011, the date of a VA examination, a 10 percent rating was assigned pursuant to Diagnostic Code 5237.  The March 2012 rating decision assigned a noncompensable rating pursuant to Diagnostic Code 8620 from February 3, 2009, for sciatic nerve involvement of the right lower extremity.  From February 3, 2009 a noncompensable rating has also been assigned pursuant to Diagnostic Code 8520 for nerve root compression of the left lower extremity.  During the November 2011 examination, the examiner determined that the Veteran's chronic lumbosacral strain had progressed to lumbar spine intervertebral disc syndrome (IVDS), and the RO recharacterized the Veteran's low back disability accordingly.  From November 15, 2011, a 40 percent rating has been assigned pursuant to Diagnostic Code 5235; a 20 percent rating has been assigned pursuant to Diagnostic Code 7517 for urinary frequency associated with the low back disability; a 20 percent rating has been assigned pursuant to Diagnostic Code 8620 for sciatic nerve involvement of the right lower extremity; a noncompensable rating has been assigned pursuant to Diagnostic Code 7522 for erectile dysfunction; and SMC was awarded on account of loss of use of a creative organ.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's low back disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings. 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  In this case, VA must review the evidence of record from January 2009 to determine if there was an ascertainable increase in the severity of the Veteran's low back disability.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disabilities of the spine.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. at Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A February 2009 private physician's examination report indicated that the Veteran categorized his level of back pain as 5/10, noting it had increased in severity.  In his reported medical history, the Veteran described the pain as constantly dull, but becoming sharp after staying in the same position for long periods of time.  He noted it was painful to take deep breaths at night.  Any lifting, sitting or standing for long periods of time worsened his pain.  The pain caused him to avoid exercising.  He also indicated he "had some problems during sex."  During the examination, he reported experiencing flare-ups about once a month that caused him to be bedridden for about three days, affecting his job performance.  He also reported urinary difficulty, but the physician did not opine as to whether such difficulty was related to the Veteran's low back disability.  Muscle strength was judged to be normal (5/5), in the Veteran's lower extremities.  The physician assigned a Glasgow Coma Scale (GCS) score of 15.  The GCS is a standardized system for assessing response to stimuli in a neurologically impaired person, scaling between a 3, which indicates the least responsive, most severe response, and 15, which indicates a mild response.  The examining physician indicated an MRI revealed broad-based disk osteophyte complex causing bilateral lateral recess stenosis, bilateral nerve root compression, and an annular tear.  Mild lumbar spondylosis was also found.  

In his January 2010 claim, the Veteran reported it was becoming increasingly difficult for him to perform his employment duties without low back pain.  He said he could no longer perform yard work or lift his children.  He indicated his back pain also affected his ability to be intimate with his wife and his quality of sleep.  

He was afforded a VA examination in February 2010.  He reported experiencing stiffness, spasms, decreased motion, paresthesia and a limitation in his ability to walk as a result of his low back disability.  He indicated he was able to walk two miles.  He reported not experiencing fatigue, numbness, weakness, bowel problems, bladder problems or erectile dysfunction in relation to his low back disability.  

The low back pain occurred constantly, traveling down his legs.  He described the pain level as severe and exacerbated by physical activity.  During flare-ups, he experienced pain and a limitation of motion that prevented him from standing, bending over or twisting.  He had not been hospitalized nor had surgery related to his low back disability.  He had not had any incapacitating episodes in the prior 12 months.  He indicated that he was still able to work, but that it had become increasingly difficult to perform his duties without pain.  His job required longs periods of sitting, standing, and traveling, which had become more painful over time.  

Upon examination, the Veteran's posture and gait were within normal limits.  His walking was steady, and he did not require assistive devices for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasms were absent.  No tenderness was noted.  There was no guarding of movement and no objective weakness.  His muscle tone was normal.  Straight leg raise tests were negative.  A Lasegue's sign was also negative.  There was no atrophy in the limbs and no ankylosis of the spine.  

His thoracolumbar spine flexion range of motion (ROM) was 0 to 70 degrees.  Extension was 0 to 25 degrees.  Right lateral flexion was 0 to 25 degrees.  Left lateral flexion was 0 to 25 degrees.  Right rotation was 0 to 30 degrees.  Left rotation was 0 to 30 degrees.  The Board notes that each range of motion measurement was rounded to the nearest 5 degrees pursuant to Note (4) of the General Rating Formula for Diseases and Injuries of the Spine.  There was objective evidence of pain.  There was no additional limitation of motion after repetitive range of motion exercises.  There was symmetry of spinal motion with normal curves of the spine.  

Neurological examination revealed no sensory deficits.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were no non-organic physical sings.

An X-ray revealed minimal diffuse lumbar spondylosis and mild multilevel degenerative disc space narrowing.  The examiner diagnosed the Veteran with chronic lumbosacral strain, lumbar spondylosis, multiple degenerative disc space narrowing, and encroachment of both foramina with a left foraminal annual tear, referring to the prior MRI.  He found the effect of the Veteran's low back disability on his occupation and daily activity to be moderate.

In a letter received in March 2010, the Veteran's spouse stated that his back pain interrupted his work, family, marital, and home life.  She said he experienced back pain every day.  During flare-ups, he was unable to move and had short, shallow breathing.  She described incidents when the Veteran's back pain interfered with family activities.  She also indicated his low back pain had interfered with the intimacy of their marriage, inhibiting sexual activity.  

In a separate letter received in March 2010, the Veteran's mother reported that the Veteran's back pain had recently increased in severity and interfered with his daily activities more frequently.  She said his back pain interfered with sleep and limited his ability to partake in family activities.  

In a December 2010 notice of disagreement, the Veteran asserted he reported experiencing radiation of pain on movement, muscle spasms, tenderness, guarding of movement, weakness, a loss of muscle tone, and ankylosis as a result of his low back disability to the VA examiner.  He also reported experiencing severe pain and stiffness every morning. 

In his July 2011 substantive appeal, the Veteran reported experiencing severe low back pain that took his breath away every morning.  He stated his back pain made it very difficult for him to perform his employment duties, which required long periods of sitting and standing. 

The Veteran was afforded another VA back examination in November 2011.  The Veteran reported experiencing stiffness, fatigue, spasms, decreased range of motion, numbness, leg weakness, and a limited walking ability related to his low back disability.  He said he could walk 200 yards and has experienced falls as a result of such disability.  He also indicated that he experienced constant severe pain that traveled down his legs and was exacerbated by physical activity.  He reported not experiencing paresthesia.

He also reported experiencing erectile dysfunction and bladder problems as a result of his low back disability.  He indicated he urinates four times a day at intervals of four hours and three times a night at intervals of two hours.  He reported not experiencing bowel problems, incontinence, urinary retention, or urinary urgency.  

He reported not being hospitalized or having surgery related to his low back disability.  He reported his disability had not resulted in any incapacitation in the prior year.  His bone condition was actively infected.  The Veteran reported that his low back disability prevented him from being able to tie his shoes, cut his toenails and do yard work.  Sitting or standing for more than 20 minutes was very painful.  He reported flare-ups that caused pain and his back to lock up, preventing him from moving without extreme pain.  

Upon examination, his posture and gait were within normal limits.  He did not use any sort of assistive devices for ambulation.  Left lower extremity strength was normal (5/5) in all muscle groups.  His right hip flexion, right hip abduction, right hip extension, right knee flexion, and right knee extension were rated 4/5, which indicates active movement against some resistance.  His right ankle plantar flexion, right ankle dorsiflexion, and right great toe extension were 3/5, which indicates active movement against gravity.  There was no muscle atrophy.

His thoracolumbar spine flexion ROM was 0 to 20 degrees, with objective pain at 10 degrees.  Extension was 0 to 20 degrees, with objective pain at 20 degrees.  Right lateral flexion was 0 to 25 degrees, with objective pain at 20 degrees.  Left lateral flexion was 0 to 25 degrees, with objective pain at 20 degrees.  Right rotation was 0 to 20 degrees, with objective pain at 20 degrees.  Left rotation was 0 to 20 degrees, with objective pain at 20 degrees.  There was no additional limitation of motion or functional loss after repetitive ROM measurements.  There was tenderness and pain to palpation.  There was guarding or muscle spasm, but it did not result in abnormal gait or spinal contour.  His lower extremities did not have diminished function.  

All lower extremity deep tendon reflexes were normal.  The sensory examination to light touch was normal for all dermatomes.  A right straight leg raising test was positive, and a left leg raising test was negative.  The examiner found that the Veteran did have radicular symptoms, including moderate intermittent pain and weakness in the right lower extremity.  There was involvement of the sciatic nerve roots on the right side.  He found such symptoms moderately affected his right lower extremity.  The left side was not affected.  There were no other neurologic abnormalities related to his low back disability found.  

Lumbar spine X-ray findings were within normal limits.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine, but had not had any incapacitating episodes in the prior year.  He diagnosed him with chronic lumbosacral strain with IVDS with weakness in the right leg, noting that the right sciatic nerve is the most likely nerve involved.  The examiner found that such disability does not impact the Veteran's ability to work.  In an addendum opinion, the examiner opined that the Veteran's urinary incontinence and erectile dysfunction were secondary to the Veteran's service-connected low back disability.


Low Back Disability

The evidence of record indicates that the Veteran's lumbosacral spine disability was primarily manifested by pain, stiffness, decreased motion, and paresthesia prior to November 15, 2011.   

The Board finds that a rating in excess of 10 percent for his lumbosacral spine disability, prior to November 15, 2011, is not warranted under Diagnostic Codes 5237 or 5243.  Staged ratings are therefore not warranted prior to that date.

Looking to the criteria set forth for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence prior to November 15, 2011, does not persuasively show of limitation of forward flexion to 60 degrees or less, or combined range of motion of the lumbosacral spine to 120 degrees or less.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour or ankylosis of the entire lumbosacral spine, which would warrant a rating in excess of 10 percent.  The February 2010 VA examination report clearly and specifically indicates that the Veteran did not have muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

The Board has considered the Veteran's assertions that his lumbosacral spine disability was more severe than reported after the February 2010 VA examination, including that he experienced muscle spasm, guarding of movement, and ankylosis, as well as his spouse and mother's assertions that his low back disability had increased in severity.  However, the evidence of record does not demonstrate that the Veteran, his spouse, or his mother has the requisite medical training, expertise or credentials needed to render a competent opinion as to the severity of his disability.  Furthermore, the private physician did not indicate that he experienced an abnormal gait or spinal contour in the February 2009 evaluation summary.  While the Veteran is competent to report on what occurred during the February 2010 VA examination, his assertion that the examiner failed to consider his reported symptoms and flare-ups is not credible.  The examiner noted the Veteran's reported flare-ups, noted objective pain upon ROM testing, and indicated the other symptoms that the Veteran reported experiencing at the time.  The Board has no reason to question the examiner's credibility.    

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the VA examination report reflects that lumbosacral motion at this time was accompanied by objective pain, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 10 percent prior to November 15, 2011.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  However, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of that diagnostic code have been established.  While the Veteran, his private physician, the VA examiner, and his family members reported the Veteran experiencing flare-ups that incapacitated him, such episodes are not incapacitating episodes as defined under Diagnostic Code 5243.  

The Board has considered other provisions in the Rating Schedule pertaining to lumbosacral disabilities, but there is no provision that would provide for a rating in excess of 10 percent for this disability prior to November 15, 2011, under Diagnostic Codes 5237 or 5243.  

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected low back disability prior to November 15, 2011.  In this regard, as discussed above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Bilateral lower extremity neurological manifestations associated with the Veteran's low back during this time will be discussed in a separate section below, but the Board finds no other neurological abnormalities were associated with his disability prior to November 15, 2011.  

Prior to November 15, 2011, the Veteran reported his low back disability interfered with his sexual relations with his wife, but indicated such interference was caused by back pain.  He did not allege that he experienced erectile dysfunction prior to the November 2011 VA examination.  In fact, he specifically denied having erectile dysfunction during the February 2010 examination.  In her letter, the Veteran's spouse also indicated that the Veteran's back pain, and not erectile dysfunction, interfered with ability to have sexual relations.  Furthermore, while the private physician noted that the Veteran reported experiencing urinary difficulty, he did not relate the difficulty to the Veteran's low back disability.  During the February 2010 VA examination, the Veteran specifically denied bladder impairment.  The Board finds the February 2010 examination report the most probative evidence as to whether the Veteran experienced a bladder impairment associated with his low back disability.  The examination was thorough and performed for compensation purposes related to the Veteran's low back disability.  The Veteran expressly denied experiencing a bladder impairment related to his low back disability while reporting other symptoms that he did experience.  During the February 2010 examination, the Veteran also denied experiencing fatigue, numbness, and bowel problems related to his low back disability.  The examiner noted his muscle tone was normal.  There was no atrophy in the limbs.  A neurological examination revealed no sensory deficits.  

Therefore, the Board concludes that the Veteran did not suffer from any other neurological deficiencies associated with his service-connected low back disability so as to warrant a separate disability rating prior to November 15, 2011.  

Period from November 15, 2011

Based on the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted from November 15, 2011.  Staged ratings are therefore not warranted subsequent to then.

As noted, the Veteran underwent a VA spine examination in November 2011.  His forward flexion was limited to 20 degrees with objective pain at 10 degrees.  Such limitation of motion warrants a 40 percent rating under Diagnostic Code 5237.

A rating in excess of 40 percent is not warranted because the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, there is no evidence of incapacitating episodes of IVDS to warrant a higher rating under Diagnostic Code 5243.  During the November 2011 VA examination, the Veteran denied experiencing any incapacitating episodes in the year prior to the examination.  

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  While the VA examination report reflects that lumbosacral motion at this time was accompanied by objective pain, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation.  The examiner found there was not functional loss after repetitive testing.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating excess of 40 percent from November 15, 2011.

Neurological abnormalities associated with the Veteran's low back disability during this period will be discussed below.  

Lower Extremity Neurological Manifestations

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Left Lower Extremity

In this case, a noncompensable rating under Diagnostic Code 8520 is in effect for the left lower extremity from February 3, 2009.  Based on the findings in the February 23, 2010, VA examination, however, the Board finds that a 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity is warranted, effective from the date of the examination.  During the examination, the Veteran reported experiencing paresthesia and severe pain traveling down his legs.  As a layperson, the Veteran is competent to describe the symptoms he experiences, and the Board finds no reason to question the credibility of his reported symptoms in the February 2010 VA examination report.  Granting the Veteran the benefit of the doubt, the Board finds that the Veteran's reported paresthesia and leg pain are sensory in nature and consistent with mild incomplete paralysis of the sciatic nerve.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the left lower extremity neurological symptoms.  During the private February 2009 examination, the Veteran showed normal muscle strength in his left lower extremity, and the physician assigned a mild GCS score.  During the February 2010 VA examination, the Veteran reported not experiencing numbness and weakness.  Neurological examination revealed no sensory deficits.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  During the November 2011 VA examination, he reported pain that traveled down his legs, but denied paresthesia.  Left lower extremity strength was normal (5/5) in all muscle groups.  There was no muscle atrophy.  The examiner found that his lower extremities did not have diminished function.  All lower extremity deep tendon reflexes were normal.  The sensory examination to light touch was normal for all dermatomes.  A left leg raising test was negative.  The examiner found that the Veteran did have radicular symptoms, but the left side was not affected.  Throughout the appeal period, the Veteran's neurological symptoms of the left lower extremity were wholly sensory in nature.  Such symptoms and findings do not warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the median nerve.  

Furthermore, the record does not support a compensable rating for the left lower extremity manifestations prior to February 23, 2010, as there is no evidence of mild, moderate or moderately severe symptoms prior to that time.  In the February 2009 examination report, the private physician assigned a mild GCS score and noted that an MRI revealed bilateral nerve root compression, but did not note any associated neurological symptoms.  Furthermore, the Veteran did not report experiencing any pain or numbness in his left lower extremity prior to February 2010.  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable, 0 percent, rating is assigned.  38 C.F.R. § 4.31.  

Right lower extremity 

In this case, a noncompensable rating under Diagnostic Code 8620 is in effect for the left lower extremity from February 3, 2009 to November 15, 2011.  A 20 percent rating is in effect from that date.  

For the same reasons described above, the Board finds that a 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is warranted based on the findings in the February 23, 2010, VA examination, from the date of the examination to November 15, 2011.  The February 2010 examination report did not distinguish which leg was associated with the Veteran's reported paresthesia and leg pain.  A rating in excess of 10 percent is not warranted because the Veteran only reported wholly sensory involvement prior to November 15, 2011.  A compensable rating for the right lower extremity manifestations prior to February 23, 2010, is not warranted for the same reasons described above, as there is no evidence of the Veteran experiencing neurological symptoms prior to that time.  

The record does not support a rating in excess of 20 percent after November 15, 2011, as there is no evidence of moderately severe or severe symptoms from that date.  The November 2011 examiner found that all lower extremity deep tendon reflexes were normal.  The sensory examination to light touch was normal for all dermatomes.  The examiner found that the Veteran did have radicular symptoms, including moderate intermittent pain and weakness in the right lower extremity, but he found such symptoms only moderately affected his right lower extremity.  He in no way described them as moderately severe or severe.  As such, a rating in excess of 20 percent for the Veteran's incomplete paralysis of the sciatic nerve of the right lower extremity is not warranted from November 15, 2011.

Urinary Frequency

The Veteran's service-connected bladder impairment, urinary infrequency, associated with his low back disability has been rated under Diagnostic Code 7517 for injury of the bladder, which is rated as a voiding dysfunction.  38 C.F.R. § 4.115b.  Voiding dysfunctions may be rated as urine leakage, frequency or obstructed voiding.  38 C.F.R. § 4.115a.  Urinary frequency is rated as follows: daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; and daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  Id.

During the November 2011 examination, the Veteran indicated he urinates four times a day at intervals of four hours and three times a night at intervals of two hours.

Based on this evidence, a rating in excess of 20 percent for urinary frequency is not warranted.  The medical records do not show, and the Veteran does not allege, that his urinary frequency occurs at daytime intervals of less than one hour or requires him to awaken five or more times per night, which would warrant a 40 percent rating.  As such, the benefit of the doubt rule does not apply, and a rating in excess of 20 percent for the Veteran's urinary frequency is not warranted.   

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction associated with his low back disability has been rated under Diagnostic Code 7522 for deformity of the penis with loss of erectile power, which provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  As previously noted, when the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31. 

In an addendum opinion, the November 2011 VA examiner opined that the Veteran experienced erectile dysfunction secondary to his service-connected low back disability.  The Board observes, however, that none of the evidence of record indicates, and the Veteran has not alleged, that the Veteran has a penis deformity.  

Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under Diagnostic Code 7522.  

As the preponderance of the evidence is against a compensable rating for erectile dysfunction from November 15, 2011, the benefit-of-the-doubt rule does not apply, and a compensable rating is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that an increased rating for SMC is no not available.  It a benefit that is either wholly granted or not.  As such, the Board will not address it. 

Furthermore, the Veteran has not alleged that any other neurologic abnormalities are associated with his low back disability from November 15, 2011.  The November 2011 VA examiner found that the Veteran did not have neurologic abnormalities other than those discussed above associated with his low back disability.  During the examination, the Veteran reported not experiencing bowel problems, incontinence, urinary retention, and urinary urgency.  Therefore, the Board concludes that the Veteran did not suffer from any other neurological deficiencies associated with his service-connected low disability so as to warrant a separate disability rating from November 15, 2011.  

Extraschedular and Rice Considerations

The Board recognizes that the claimant and the record may be understood to suggest impact of the Veteran's service-connected low back disability on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) .

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran has reported experiencing chronic back pain with episodes of flare-ups that interferes with his daily activities, including sleeping, lawn work, recreational activities, and sexual relations.  He has also reported experiencing neurologic abnormalities, stiffness, decreased motion, and fatigue.  The Veteran's primary symptoms are reflective of the type and degree of the symptoms listed within the criteria for spine disabilities and associated neurologic abnormalities, as discussed above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  In short, the rating criteria not only contemplate his symptoms, but the severity of his disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that his lumbosacral spine disability has made his work difficult, but he has not claimed it has made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

A disability rating in excess of 10 percent for the low back disability disability prior to November 15, 2011, is denied.

A disability rating in excess of 40 percent for the low back disability from November 15, 2011, is denied.

A rating of 10 percent, but no higher, is granted for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, from February 23, 2010, subject to the law and regulations governing the payment of monetary benefits.

A rating of 10 percent, but no higher, is granted for mild incomplete paralysis of the sciatic nerve, right lower extremity, associated with the back, from February 23, 2010, to November 15, 2011, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for right lower extremity neurological manifestations associated with the service-connected low back disability from November 15, 2011, is denied.

A disability rating in excess of 20 percent for urinary frequency associated with the service-connected low back disability from November 15, 2011, is denied.

A compensable rating for erectile dysfunction associated with the service-connected low back disability from November 15, 2011, is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


